J-S61037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

TREVOR ELI RINGGOLD,

                            Appellant           No. 743 WDA 2014


           Appeal from the Judgment of Sentence February 13, 2013
                 in the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000968-2012

BEFORE: FORD ELLIOTT, P.J.E., WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED OCTOBER 07, 2014

        Trevor Eli Ringgold (Appellant) appeals from the February 13, 2013

judgment of sentence of 90 to 180 months of incarceration, followed by

three years of probation, entered following his plea of guilty to aggravated

assault and prohibited offensive weapons.1 We affirm.

        On November 11, 2011, Appellant, an inmate at SCI Albion, assaulted

another inmate by slashing his face with a razor blade and hitting him in the

face with a combination lock swung in a sock.        N.T., 2/13/2013, at 10.

Appellant pled guilty to the counts listed above in exchange for the



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2702(a)(1) and 908(a), respectively.
J-S61037-14


immediately to sentencing.         The sentencing court thereupon imposed the

sentence detailed above, which fell in or below the mitigated range of the

sentencing guidelines. The sentencing court did provide that the sentence

run consecutively to the sentence Appellant had been serving at the time of

the assault.

       Appellant timely filed a post-sentence motion which was denied. No



following his timely filing of a PCRA petition. Accordingly, Appellant filed a

notice of appeal, and both Appellant and the sentencing court complied with

Pa.R.A.P. 1925.




abused its discretion in failing to impose the instant sentence concurrently to

the sentence [Appellant] was then serving and in failing to afford

consideration     to   the   institutional     penalties   already   imposed   by   the



                ief at 2.



sentence.2 Accordingly, we bear in mind the following.

____________________________________________


2
  Because the plea agreement was open as to his sentence, Appellant is not
precluded from challenging the discretionary aspects of sentencing. See
Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa. Super. 2009).



                                           -2-
J-S61037-14


      A challenge to the discretionary aspects of a sentence must be
      considered a petition for permission to appeal, as the right to
      pursue such a claim is not absolute. Two requirements must be
      met before we will review this challenge on its merits. First, an
      appellant must set forth in his brief a concise statement of the
      reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of a sentence. Second, the appellant must
      show that there is a substantial question that the sentence
      imposed is not appropriate under the Sentencing Code. The
      determination of whether a particular issue raises a substantial
      question is to be evaluated on a case-by-case basis. In order to
      establish a substantial question, the appellant must show actions
      by the trial court inconsistent with the Sentencing Code or
      contrary to the fundamental norms underlying the sentencing
      process.

Commonwealth v. Bowen, 55 A.3d 1254, 1262-63 (Pa. Super. 2012),

appeal denied, 64 A.3d 630 (Pa. 2013) (quoting Commonwealth v.

McAfee, 849 A.2d 270, 274 (Pa. Super. 2004)).



allowance of appeal, in which he claims that the sentence is contrary to the

norms underlying the sentencing process because the sentencing court



                                ient statement on the record in support of a



      A claim that the sentencing court did not consider adequately certain

mitigating factors does not raise a substantial question.   Commonwealth

v. Johnson, 961 A.2d 877, 880 (Pa. Super. 2008).             However,

allegation that a judge failed to offer specific reasons for [a] sentence does

                               Commonwealth v. Dunphy, 20 A.3d 1215,


                                    -3-
J-S61037-14


1222 (Pa. Super. 2011) (internal quotations and citations             omitted).

Therefore, we grant permission to appeal as to the question of the adequacy

                                     -the-record statement of reasons for the

sentence.3

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment.
       Rather, the appellant must establish, by reference to the record,
       that the sentencing court ignored or misapplied the law,
       exercised its judgment for reasons of partiality, prejudice, bias
       or ill will, or arrived at a manifestly unreasonable decision.

                                          ***

             When imposing sentence, a court is required to consider
       the particular circumstances of the offense and the character of
       the defendant. In considering these factors, the court should

       characteristics and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).          See also 42 Pa.C.S.

§

imposed should call for confinement that is consistent with the protection of
____________________________________________


3
                 -sentence motion asks the sentencing court to impose this
sentence concurrent rather than consecutive to the sentence he was already
serving. However, it does not raise an objection to the sufficiency of the
reasons offered by the sentencing court for the consecutive sentencing
scheme. Although Appellant arguably failed to preserve this claim, we
decline to find waiver. See Commonwealth v. Egan, 679 A.2d 237, 239

to offer reasons for sentence, as such claim can be reviewed by examining
the sentencing transcript).



                                           -4-
J-S61037-14


the public, the gravity of the offense as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the



      [W]hether or not there is a departure from the guidelines, a
      court imposing sentence for a felony or misdemeanor shall make
      part of the record, and disclose in open court during sentencing,
      a statement of the reasons for the sentence. The court is not
      required to parrot the words of the Sentencing Code, stating
      every factor that must be considered under Section 9721(b).
      However, the record as a whole must reflect due consideration
      by the court of the statutory considerations [enunciated in that
      section].

Commonwealth v. Coulverson, 34 A.3d 135, 145 (Pa. Super. 2011)

(quoting Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super.

2008)).

      With these principles in mind, we examine the reasons offered by the



             I have listened to the evidence presented here today and I
      have read the prior history
      significant number of robberies. I do note that this involved the

      good, so that even while incarcerated, you pose a risk to others.

            Now, having said that, I also take into account your age,
      the fact that you now have a GED, you have some work history,
      and you have accepted responsibility by way of your testimony
      at the preliminary hearing and by way of your plea here today.

N.T., 2/13/2013, at 24-25.      The sentencing court then went on to order

what Appellant acknowledges was a mitigated range sentence on the

aggravated assault conviction, and a sentence below the mitigated range

on the weapons conviction. Id. at 26-26. Given the sentence imposed, and

                                      -5-
J-S61037-14


                              -the-record explanation for it, we are utterly



bias, or ill will against him or is otherwise manifestly unreasonable to his

detr

lengthy sentences he already was serving, Appellant would serve virtually no

additional time for the serious offenses he committed while imprisoned. The

                                  dorse punishment-free inmate violence was

not an abuse of discretion.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                                      -6-